Citation Nr: 1434331	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-45 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) evaluated as 30 percent disabling prior to June 10, 2010, and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	William, J. La Croix


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from May 1969 to December 1970.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to an increased rating for PTSD.

In an April 2010 rating decision, the Veteran was assigned a temporary 100 percent rating, effective February 21, 2010, to April 8, 2010, due to hospitalization for PTSD symptoms.  Thereafter, a 30 percent rating was reassigned.

In a rating decision dated in October 2010, the RO increased the Veteran's evaluation for PTSD from 20 percent to 50 percent disabling, and assigned an effective date of June 10, 2010.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in June 2014.  A transcript of the hearing has been reviewed and associated with the claims file.


FINDINGS OF FACT

1. Prior to June 10, 2010, the Veteran's service-connected PTSD was manifested by anxiety, irritability, flashback and nightmares; however, difficulty in establishing and maintaining effective work and social relationships has not been shown.

2. As of June 10, 2010, the Veteran's PTSD has been manifested by hyperarousal , re-experiencing traumatic events, avoidance of behaviors, difficultly sleeping, intrusive thoughts, recurring flashbacks, anxiety, guardedness, hypervigilance , panic attacks; however his disability picture has not been manifested by occupational and social impairment with deficiencies in most areas such as work and family relations, judgment, thinking or mood, or by an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent prior to June 10, 2010 and 50 percent thereafter for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely   accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) (Vazquez-Flores v. Peake II) (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

By letter dated in July 2008, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information he needed to provide, and what information and evidence VA would attempt to obtain.  VA also informed him of the necessity of providing evidence demonstrating a worsening or increase in severity of the respective disability and was advised that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes.  Accordingly, no further development is required with respect to the duty to notify.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded two VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purposes of evaluating the Veteran's claim on appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was scheduled for an additional VA examination in February 2013; however, he failed report.  Notably, he is employed by the VA medical center.

No reason for failure to report to the VA examination was shown and the Veteran has made no attempt to contact VA to request that his examination be rescheduled.  At the June 2014 Board hearing, the claimant reported that his symptoms had not increased in severity since his last VA examination.   Further, the Veteran has not argued that good cause exists for his failure to appear at the scheduled VA examinations.  As he has not alleged good cause for his failure to appear, his claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(b) (2013).

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

At the June 2014 Board hearing, the undersigned identified the issues and sought evidence concerning the Veteran's PTSD symptoms to help substantiate the claim and to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria
Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. 

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to the applicable rating criteria, a 30 percent evaluation will be assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Also when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

Analysis

I. Prior to June 10, 2010

Prior to June 10, 2010, the Veteran's PTSD has been assigned an evaluation of 30 percent under the General Rating Formula.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for PTSD during this stage of the appeal.

Turning to the evidence of record, Vet Center treatment records from July 2007 to February 2010 note treatment for PTSD symptoms which include depression, anxiety, nightmares, and isolation.  

VA treatment records dated from January 2008 to June 2008 note continued treatment for PTSD symptoms and substance abuse.  Symptoms related to PTSD include, weekly flashbacks, increased anxiety, and nightmares.  The Veteran denied suicide attempts or ideations.  Although he tested positive for opiates in May 2008, there were no additional indications of a relapse of substance abuse.  The records described him as polite, cooperative, and well groomed, with normal speech, a mostly linear thought process, and good judgment and insight.  The records further indicate an intact memory.  Treatment records during this time note a GAF of 55. 

The Veteran was afforded a VA examination in July 2008.  At the time of the examination, he had good eye contact and established rapport with the examiner.  His symptoms included intrusive thoughts, nightmares, and avoidance.  He reported being active in church where he and his wife were involved in couples bible study.  He was employed by the Colorado Department of Transportation and had missed 17 days of work in the past year to deal with PTSD symptoms.  He reported that this was the first summer that he would not be active in a softball team that played competitively, due to expenses related to caring for his granddaughter.  

On examination, there was no evidence of a thought disorder.  The examiner determined that there was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms of PTSD but generally has satisfactory functioning.  The claimant was not taking any medication for his symptoms at the time of the examination.  He was able to maintain activities of daily living, including personal hygiene.  His symptoms were noted as being intermittent but frequent.  By the Veteran's report, there had been no report of substance or alcohol abuse since 1996.  No inappropriate behavior was described and his thought process and communication were unimpaired.  He indicated that social function in mildly impaired and that employment is sometimes a problem because of anxiety symptoms.  The examiner assigned a GAF of 58.

VA treatment records dated from August 2008 to January 2010 note that the Veteran continued treatment for PTSD and began taking medication for his symptom in August 2008.  Notably in a January 2010 pre-screening interview for inpatient treatment, he reported that he continued to have symptoms of flashbacks, increased anxiety, nightmares, hypervigilance, anger and being easily startled.  His reported actives included going to church, where he serves as an usher, and spending time with his family.  It was noted that he had been depressed since being laid off from his job in October 2009.  He denied suicidal attempts or ideations.  The physician assigned a GAF of 40.

As noted, VA treatment records indicate inpatient treatment from February 2010 to April 2010.  The primary symptoms noted at intake into the program were intrusive thoughts, nightmares, hypervigliance, irritability, exaggerated startle response, sleep disturbance and hyper arousal.  He denied suicidal or homicidal ideations but did experience destructive thoughts.  In a subsequent mental note, the physician noted that the Veteran reported that he wanted treatment for relief from his nightmares, guilt, shame and anger, however, the physician noted that it was suggested to the Veteran that being in the inpatient treatment program and getting a low GAF would help him get a higher rating for PTSD.  He further reported that he is very involved in church and likes to socialize with Christian people.  He also liked to barbeque.  He was noted as having average intelligence, being well groomed and having good eye contact and an appropriate affect.

Based on the above, the Veteran's PTSD most nearly approximates the criteria for the current 30 percent evaluation throughout this stage of the appeal and assignment of the next-higher 50 percent evaluation is not warranted.  The claimant has exhibited symptoms of nightmares, irritability, exaggerated startle response, anxiety and hypervigilance, which are contemplated by the current 30 percent evaluation.  Moreover, during this stage of the appeal, his PTSD symptoms had not resulted in occupational and social impairment with reduced reliability and productivity, as is required for a 50 rating under Diagnostic Code 9411.  In so finding, the Veteran reported that he maintained good social interaction with family members and actively participated in church activities.  He further reported that he enjoyed socializing with other Christians and played in a summer softball league.  He was employed until approximately October 2009, when he was laid off for reasons that were not noted as being due to his PTSD symptoms.  

In finding against a 50 percent evaluation, the evidence fails to show that the Veteran suffers from flattened affect, circumstantial, circumlocutory, or stereotypical speech, panic attacks more than one a week, difficulty in understanding complex commands, impaired short and long term memory, impaired judgment, or impaired abstract thinking, or difficulty in establishing and maintaining effect work and social relationships.  Again, the symptoms that have been demonstrated have not been shown to result in approximate occupational and social impairment with reduced reliability and productivity.

The Board notes that the reported GAF scores of 55 to 58 from January 2008 to June 2008 are indicative of moderate to serious symptoms.  Although the Veteran had GAF scores as low as 40 during this stage of the appeal indicative of major impairment in several areas, the Board notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The Board has considered the actual symptoms and resulting impairment as set forth above, and concludes that a rating in excess of 30 percent is not warranted during this stage of the appeal.

Thus, the Board determines that throughout this stage of the appeal the preponderance of the evidence is against the assignment of an evaluation in excess of 30 percent for the Veteran's PTSD.  38 C.F.R. § 4.7.

The Board has also considered whether this case should be referred for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) for the Veteran's PTSD.  
However, the rating schedule contemplates the totality of his PTSD symptomatology.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

II. As of June 10, 2010

As of June 10, 2010, the Veteran's PTSD has been assigned an evaluation of 50 percent under the General Rating Formula.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 50 percent for at any point after June 10, 2010.

Turning to the evidence of record, VA treatment reports reflect generally mild PTSD symptomatology.  Specifically, VA treatment records dated from June 2010 to January 2011 indicate that the claimant continues to have nightmares, frequent flashbacks, avoidance, persistent exaggerated startle response and difficulty sleeping.  There were no reports of homicidal suicidal ideations.  

The Veteran was provided a VA examination in June 2010.  At the time of the examination, he was casually dressed, cooperative, and polite.  His mood as depressed and his affect was noted as frequently and intermittently tearful.  Psychomotor activity was slightly agitated.  He had noticeable paranoia and fearfulness and was generally defensive and guarded.  
The Veteran reported symptoms of hyperarousal, re-experiencing traumatic events, avoidance of behaviors, difficultly sleeping, intrusive thoughts, recurring flashbacks, anxiety, guardedness, hypervigilance, panic attacks. Additionally, he reported occasional thoughts of suicide, but had never planned or intended to hurt himself.   He denied problems with his temper, homicidal intent or plan, hallucinations, and reported not being prone to violence.  

The examiner determined that the Veteran was able to maintain activities of daily living, including personal hygiene and that there had been some worsening of his symptoms since he lost his job.  The symptoms have been continuous.  Thought process and communication skills were significantly impaired, as were short-term memory and concentration.  Social functioning was impaired by is high level of anxiety and avoidance behaviors due to PTSD.  The examiner determined that he was employable from a psychiatric standpoint and assigned a GAF of 55, and would work best in a position where he had limited contact with the public and only loose supervision.  He determined that due to the Veteran's PTSD and related depression, he has occupational and social impairment with reduced liability and productivity due to symptoms of flattened affect, panic symptoms about once per week or more, difficulty with complex commands, impairment of short and long term memory, impaired judgment, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

The Veteran provided results from a private psychological evaluation conducted in September 2010.  Such evaluation described him as cooperative, neatly dressed and open to discussing his issues.  The noted symptoms at the time of the evaluation were recurrent flashbacks, repeated nightmares, panic, guardedness, hypervigilance, irritability and avoidance of crowded areas and reminders of military situations other than his PTSD support group.  He reported suicidal thoughts but agreed to a safety plan not to harm himself.  He further reported that he gets little pleasure from activities that used to interest him and finds it difficult to stay motivated.  A GAF of 41 with suicidal ideation was assigned.  

In VA treatment records dated from February 2011 to February 2014 the claimant reported symptoms of avoidance and feeling numb or detached from others, activities and surroundings.  He denied feeling depressed or hopeless and denied thoughts of hurting himself or committing suicide.   Notably in a PTSD screening dated in June 2013, the Veteran reported that he did not have nightmares, was not guarded, watchful or easily startled.  The records report that his PTSD symptoms are stable.  Lastly, treatment records note that he works for the PTSD unit for VA since October 2010.	

At the June 2014 Board hearing, the Veteran reported that he lives with his wife and is currently employed as a peer support specialist with the VA and has been employed for the past 4 years.  He reported symptoms of difficulty sleeping, nightmares, outbursts of angers and avoidance of crowded areas.  He stated that he remember names but forgets appointments.  Further, he noted that is able of take of his own hygiene.  Additionally, he noted that his symptoms had not gotten worse.

Based on the above, the Veteran's PTSD most nearly approximates the criteria for the current 50 percent evaluation throughout this stage of the appeal and assignment of the next-higher 70 percent evaluation is not warranted.  The claimant has exhibited symptoms of depressed mood, sleep disturbance, irritability, mood disturbance, exaggerated startle response and hypervigilance, which are contemplated by the current 50 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, the Veteran's symptoms are not shown to more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood to warrant a 70 percent rating.  In so finding, the Board notes that the evidence of record indicates that he has been married to his wife for 37 of years and has been employed since October 2010 with the VA as peer specialist and has lost no time from work.

In finding against a 70 percent evaluation, the Board also acknowledges that the evidence fails to show that the Veteran suffers from frequent panic attacks, obsessive rituals, hallucinations or delusions.  There is also no evidence of an inability to attend to basic personal appearance and hygiene, speech impairment or impaired thought and judgment.  Notably, the VA examiner opined that the Veteran does not appear to pose any threat of danger or injury to self or others.  While the Veteran reported suicidal ideations at the time of the June 2010 VA examination and at the time of the September 2010 private evaluation, such symptom has not been shown to have had an impact on the Veteran's ability to function socially or occupationally.  Therefore, this symptom, standing alone, does not indicate a disability picture commensurate with the next-higher 70 percent rating.  

The Board has also considered the GAF scores of record during this stage of the appeal which range from 41 to 55.  While the score of 41 is indicative of serious symptoms, this score is not deemed to mirror the actual reported symptoms noted in treatment records.  Aside from a single report of suicidal thoughts that was reported at the time of the VA examination and private evaluation, the remaining criteria commensurate with a GAF of 41 were not shown.  For example, there were no severe obsessional rituals and no serious impairment in social and school functioning.  Moreover, the Veteran denied this symptom in subsequent VA treatment records.  For these reasons, the GAF of 41, in and of itself, does not persuade the Board that an evaluation in excess of 50 percent is warranted for any period during this stage of the appeal.

Thus, the Board determines that throughout the rating period on appeal the preponderance of the evidence is against the assignment of an initial evaluation in excess of 50 percent for the Veteran's PTSD.  38 C.F.R. § 4.7.

The Board has also considered whether this case should be referred for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) for the Veteran's PTSD.  
However, the rating schedule contemplates the totality of his PTSD symptomatology.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

III. Individual Unemployability due to Service-connected Disabilities. (TDIU)

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his PTSD has rendered him unemployable.  Indeed, the record indicates that the Veteran continues to be employed full-time.  As such, Rice is inapplicable to this case.


ORDER

Entitlement to a rating in excess of 30 percent prior to June 10, 2010 and 50 percent thereafter is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


